DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I, drawn to claims 1-13 and 18-20, in the reply filed on 6/8/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a decomposition unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 19 is objected to because of the following informalities:  the phrase “to introduce the wash water is introduced” appears to have a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites the limitation "the residual water discharge hole is oriented in a direction opposite to a direction in which the dissolved water drain portion is oriented" which is indefinite.  It is unclear what it means for a hole to have a specific orientation since it is an empty space.  It is unclear what it means for a water drain portion to have a specific orientation since no orientation of any specific structure has been defined.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2018/0274164).
Regarding claims 1-7, Kim discloses a washing machine, comprising: a cabinet (10); an outer basket in the cabinet and configured to accommodate wash water (20); an inner basket in the outer basket and configured to accommodate laundry (22); a water supply valve unit in the cabinet and connected to an external water supply source to receive wash water (32); and a micro-bubble generator configured to receive the wash water from the water supply valve unit, generate micro-bubbles, and supply the micro-bubbles to a washing space (600, 620), wherein the micro-bubble generator includes a dissolving unit configured to mix or dissolve gas into the wash water from the water supply valve unit (500), and the dissolving unit includes: a water supply line connection connected indirectly to the water supply valve unit to introduce the wash water (portion of L1 below 44); a supply hole providing a path in which gas is introduced into a dissolution space in the dissolving unit (paragraph 39; or at 532); and a dissolved water drain portion discharging the wash water in which gas is dissolved or mixed (512/612/610, or 514); a partition wall in the dissolving unit, wherein the partition wall partitions the dissolution space into an inner dissolution space and an outer dissolution space (520); wherein the partition wall extends a set distance upward from an inner bottom surface of the dissolving unit (the bottom of 510 or the bottom of 520 can be interpreted as an inner bottom surface; Figure 4: see top and bottom of 520; or see locations of 510, 520); wherein the partition wall includes a residual water discharge hole configured to drain the wash water remaining inside the dissolving unit (524); wherein the dissolved water drain portion is on or in an outer 
Regarding claims 8-11, Kim discloses wherein the micro-bubble generator further includes a nozzle unit attached to the dissolving unit and configured to form micro- bubbles in the wash water from the dissolved water drain portion and discharge the same (600); wherein the nozzle unit includes: a micro-bubble generator in the dissolved water drain portion and having a decomposition unit including a path through which the wash water flows (610, 612, 620, 624); and a nozzle portion coupled to the dissolving unit so that the micro-bubble generator is fixed in the dissolved water drain portion, the nozzle portion being configured to discharge the wash water (640); wherein the decomposition unit comprises a cone (see Figures 6 and 9; paragraph 96); wherein the nozzle unit further includes a gasket in the nozzle unit at an end of the micro-bubble generator and against an end of the dissolved water drain portion (630).

Claim(s) 1-9, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al.  (US 2018/0274154).

Regarding claims 8-9, and 12, Park discloses wherein the micro-bubble generator further includes a nozzle unit (700/710) attached to the dissolving unit (500) and configured to form micro-bubbles in the wash water from the dissolved water drain portion and discharge the same (Figures 11, 12); wherein the nozzle unit includes: a micro-bubble generator in the dissolved water drain portion and having a decomposition unit including a path through which the wash water flows (150, 700); and a nozzle portion (710) coupled to the dissolving unit so that the micro-bubble generator is fixed in the dissolved water drain portion (700), the nozzle portion being configured to discharge the wash water (710); wherein the dissolving unit is above the inner basket (Figures 2, 11, 12: see 60, 80, 500).

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al.  (WO 2017/110406; US 2018/0298541 is relied upon as the translation).
Regarding claim 18, Sasaki discloses a washing machine, comprising: a cabinet (Figures 6-10: 102); an outer basket in the cabinet and configured to accommodate wash water (104); an inner basket in the outer basket and configured to accommodate laundry (105); a water supply valve unit in the cabinet and connected to an external water supply source to receive wash water (121); a micro-bubble generator configured to receive wash water from the water supply valve unit, generate micro-bubbles, and supply the micro-bubbles to a washing space .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  (US 2018/0274154).
Regarding claim 10, Park is relied upon as above, but does not expressly disclose wherein the decomposition unit comprises a cone.  Rather, Park shows the decomposition unit (700) has a narrow top and a wider bottom separated by what appears to be a step (Figure 12).  A mere change in shape is considered to be obvious to a PHOSITA.  MPEP 2144.04 (IV) (B) – Changes in Shape.  Since mere changes in shape are obvious to a PHOSITA, and there would be no unexpected results, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the shape of the decomposition unit such that it comprises a cone.   

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  (US 2018/0274154) in view of Tobias (US 2008/0034813).
Regarding claim 11, Park is relied upon as above, but does not expressly disclose wherein the nozzle unit further includes a gasket in the nozzle unit at an end of the micro-bubble generator and against an end of the dissolved water drain portion.  Rather, Park depicts a perforated plate coupled to the outlet (Figure 12: 150, 700).

Because it is known in the art to provide a gasket at the claimed location, and the results of the modification would be predictable, namely, providing a water-tight seal, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the nozzle unit further includes a gasket in the nozzle unit at an end of the micro-bubble generator and against an end of the dissolved water drain portion.

Claim 13, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  (US 2018/0274154) in view of Sasaki et al.  (WO 2017/110406; US 2018/0298541 is relied upon as the translation).
Regarding claims 13, and 18-20, Park is relied upon as above, but does not expressly disclose a control unit configured to control components of the washing machine, including the water supply valve unit to supply the wash water to a flow path passing through the dissolving unit until a set time has elapsed, and when a set amount of the wash water has not been supplied at the set time, to supply the wash water with the wash water in a flow path not passing through the dissolving unit.
Sasaki discloses a washing machine (Figures 6-10) having a feed-water mechanism with a feed-water valve (120), a FB feed-water valve (121), and a UFB unit (128, “fine-bubble generation apparatus”) downstream of the FB feed-water valve (121).  Figure 10 illustrates how the control apparatus 131 opens and closes the valves (120, 121) at the beginning of a wash 
Because it is known in the art to fill the washing tub with fine bubbles, then to continue filling without supplying fine bubbles, and the results of the modification would be predictable, namely, providing a desired amount of fine bubbles and independently providing a desired total amount of water, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a control unit configured to control components of the washing machine, including the water supply valve unit to supply the wash water to a flow path passing through the dissolving unit until a set time has elapsed, and when a set amount of the wash water has not been supplied at the set time, to supply the wash water with the wash water in a flow path not passing through the dissolving unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711